DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 16, 18;  4, 5, 6, 7, 8, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. U.S. Pub. No. 2016/0247324 in view of Lee U.S. Pub. No. 2016/0026426, Ninan et al. U.S. Patent No. 11,036,055, Boss WO 2020/014705 A1, Wang et al. WO 2020/076946 A1 and Abdelmoati et al. U.S. Pub. No. 2015/0302650 and Nishi U.S. Pub. No. 2018/0307045.  
Re: claims 1, 14, 16 and 18, Mullins teaches
1. (Currently Amended) A maintenance work support system comprising:  a database in which support information for supporting maintenance work and positional information related to an area of the maintenance work are registered; (“For example, a camera in the HMD records the wearer of the HMD repairing the physical object… Video or parts thereof may then be stored at a server that can provide… the video or part thereof to another HMD… A library of virtual content may be created wherein each content item may be associated with a different physical object (e.g., a particular machine in a power plant, manufacturing facility, etc.)… The virtual content may include the media or the graphics animation.  The virtual content is uploaded to a server and stored and tagged or associated with repairing the particular machine… one or more servers receive the virtual content… generated by the authoring user of the authoring HMD, and associate or tag the virtual content to an identifier of a machine.  The identifier uniquely identifies the machine using, for example, a location of the machine or a serial number of the machine. One or more servers store the virtual content, the corresponding identifier of the machine… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD… ”; Mullins, [0026], [0030], [0031], [0035])
The server includes a library or database stores (registers) virtual content, such as repair videos (support information for supporting maintenance work).  The server also stores machine identifiers that identify machines by, for example, the location of the machine.  
Mullins is silent, however, Lee teaches and a controller that controls at least one of a terminal or a management computer, (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins by adding the feature of a controller that controls at least one of a terminal or a management computer, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])  
Mullins teaches  wherein the controller is configured to:  acquire a camera-image imaged by a camera that is mounted on  the terminal possessed by a worker performing the maintenance work, “The viewing device may include… a camera… For example, a camera in the HMD records the wearer of the HMD repairing the physical object.”; Mullins, [0022], [0026])
The camera records (acquires) the wearer of the HMD repairing the physical object (a camera image imaged by a camera that is mounted on a terminal possessed by a worker performing the maintenance work).  Mullins is silent, however, Lee teaches the controller is configured to acquire the camera image.  (“… the terminal controller 29 may control the image acquirer 22 to acquire an image.”; Lee, [0153])
The terminal controller (controller) controls the image acquirer to acquire an image.  Lee can be combined with Mullins, such that the controller of Lee controls the camera of Mullins to acquire the image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of the controller is configured to:  the controller is configured to:  acquire a camera-image imaged by a camera that is mounted on the terminal possessed by a worker performing the maintenance work, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])  
Mullins teaches  acquire, from the database, the positional information corresponding to the target of the maintenance work depicted in the camera-image, “The virtual object may be associated with a physical object perceived with the camera of the viewing device … the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object.  Example identifiers include QR code… that can be visually scanned using the camera of the HMD… one or more servers receive the virtual content… generated by the authoring user of the authoring HMD, and associate or tag the virtual content to an identifier of a machine.  The identifier uniquely identifies the machine using, for example, a location of the machine or a serial number of a machine.  One or more servers store the virtual content, the corresponding identifier of the machine, and corresponding parameters or conditions associated with the virtual content… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD or from other HMDs, corresponding identifiers of the physical objects, and parameters or tracking data related to the physical objects… The server may then retrieve the virtual content… associated with the identified physical object and the other sensor data and communicate the virtual content to the HMD.”; Mullins, [0022], [0025], [0031], [0035])
The identifiers include QR code and location information for the physical object (target of the maintenance work).  The identifiers are stored (registered) in the database of the server and retrieved from the database of the server.  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins such that the controller of Lee controls the operations of the HMD of Mullins including acquiring, from the database, the positional information corresponding to the target of the maintenance work depicted in the camera-image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
Mullins is silent, however, Ninan teaches  generate an environment map including a three-dimensional shape information of an object related on a surrounding environment of the terminal, while estimating a position and attitude of the terminal based on information that is obtained by devices mounted on the terminal, (“SLAM device 128 may be used to construct or update a 3D map of a physical environment… in which the viewer 112 or wearable device 122 is located.  SLAM device may comprise or operate with one or more image sensors (e.g., camera elements, etc.), locational and/or orientation sensors (e.g., GPS units, motion sensors, etc.)… The image sensors may be used by SLAM device 128 to acquire images of the physical environment.  The locational and/or orientation sensors may be used by SLAM device 128 to collect sensor data about the location and/orientation at any given time point of viewer 112 or wearable device 122… SLAM device 128 performs SLAM algorithms or analyses based on some or all of the images of the physical environment, the sensor data about the location and/or orientation, and map information cached in local data storage or received from external servers, and so forth, to simultaneously obtain the location (which may include position and orientation) of viewer 112 or wearable device 122, and the map (e.g., 2D map, 3D map, etc.) of the physical environment within a strict time budget (e.g., less than one millisecond, one millisecond, five milliseconds, etc.) measured from the time the image and the sensor data were acquired.”; Ninan, col. 16, lines 3-18, lines 26-37)
The SLAM device (position/attitude estimation unit) constructs or updates a 3D map of a physical environment (generate an environment map) where the wearable device is located while simultaneously obtaining the position and orientation of the wearable device, using locational and/or orientation sensors, such as GPS and motion sensors (estimating a position and attitude of the terminal based on information that is obtained by devices mounted on the terminal).  The image sensors may be used by the SLAM device to acquire images of the physical environment (including three-dimensional shape information of an object related on a surrounding environment of the terminal).  Mullins and Ninan are silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins such that the controller of Lee controls the operations of the HMD of Mullins including generating an environment map.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins by adding the feature of a position/attitude estimation unit configured to generate an environment map including a three-dimensional shape information of an object related on a surrounding environment of the terminal, while estimating a position and attitude of the terminal based on information that is obtained by devices mounted on the terminal, in order to simultaneously obtain the position and orientation of the wearable device and the map of the physical environment within a 
Mullins teaches wherein the devices includes an acceleration sensor and an angular velocity sensor, and further include at least one of a depth sensor or the camera, “The viewing device may include… a camera… Sensors in the HMD may be used to determine the location and the orientation of the HMD relative to the physical object in the physical environment of the HMD.  The transparent display may be positioned in the HMD such that the user can view the physical object through the transparent display… The orientation may be determined based on gyroscope data from an inertial measurement unit (IMU) sensors provided in the HMD or externally determined using a three-dimensional camera sensor… The relative distance and orientation of the viewing device 101 may be measured with internal sensors (e.g.,… depth sensors) in the viewing device 101… The viewing device may include sensors 202… The sensors 202 may include, for example,… an optical sensor (e.g., camera, depth sensors)…”; Mullins, [0022], [0034], [0042], [0050], [0051])
The inertial measurement unit sensors (which measures the acceleration and angular velocity of an object) is considered to include an acceleration sensor and an angular velocity sensor.  The HMD also includes a depth sensor and a three-dimensional camera sensor (camera) that can be used to determine the orientation.  
Mullins is silent, however, Boss and Wang teach  recognize the target of the maintenance work depicted in the camera-image based on the position and attitude of the terminal, the positional information corresponding to the target of the maintenance work, and the environment map; (“The system may include simultaneous localization and mapping (SLAM), which may work in combination with the GPS installed in the hardware.  SLAM may be software and hardware which senses an unknown environment and recognizes and maps objects and pathways while simultaneously keeping track of a user’s location.  SLAM may enable accurate mapping where GPS localization is unavailable, such as indoor spaces, by using sensor data to simultaneously locate objects for a user in an environment and generate a coherent map of their surroundings.”; Boss, [0211])
SLAM recognizes objects (recognize the target of the maintenance work) while keeping track of a user’s location (based on the position of the terminal) and enables accurate mapping to locate objects (the positional information corresponding to the target of the maintenance work and based on the environment) for a user and generates a coherent map of the surroundings.  Mullins and Boss are silent, however, Wang teaches the object being recognized based on the attitude of the terminal.  (“The pose sensors 106 includes one or more sensors configured to collectively generate pose information, referred to as poses (e.g., poser 107) reflecting a position, orientation, or combination thereof, of the electronic device 100… the pose sensors 106 can also include a simultaneous localization and mapping (SLAM) module that generates a map of the environment of the electronic device 100 based on objects identified in images captured by the camera 102”; Wang, p. 4, 1st para, Fig.1)
The pose sensors, which include SLAM, recognize objects captured by the camera based on the position and orientation (attitude) information for the electronic device.  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, Boss and Wang, such that the controller of Lee controls the operations of the HMD of Mullins including recognize the target of the maintenance work depicted in the camera-image based on the position and attitude of the terminal, the positional information corresponding to the target of the maintenance work, and the environment map.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins by adding the feature of recognize the target of the maintenance work depicted in the camera-image based on the position and attitude of the terminal, the positional information corresponding to the target of the maintenance work, and the environment map, in order to use image captured by the camera to determine the location of the electronic device and to identify objects in the environment of the electronic device, as taught by Wang (p. 3, 1st para), in order to help a user better understand his/her environment and navigate through multiple obstacles, as taught by Boss ([0211]) and in order to perform a real time display operation, as taught by Lee. ([0010], [0012]).  
Mullins teaches   perform display processing in such a manner that the support information corresponding to the target acquired from the database is superimposed on least part of an image of the target visually recognized by the worker, (“Virtual content includes multimedia content that can be played in the HMD… the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object… the HMD may use the identifiers of the physical object to identify the physical object and retrieve the corresponding virtual content associated with the physical object… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD… ”; Mullins, [0024], [0025], [0035])
Virtual content (support information) is stored in a database of the server.  The HMD associates virtual content with identifiers of the physical object (target) and retrieves the virtual content, from the database, that corresponds to the physical object (target).  The virtual content is played (superimposed) on the HMD display.  Mullins is silent, however, Abdelmoati teaches support information superimposed on at least part of an image of the target visually recognized by the worker. (“The mobile device 104 may overlay the real world and on-screen augmented reality outputs so that the display space of the mobile device 104 includes images that represent both the physical surroundings and a digital augmentation of the physical surroundings.”; Abdelmoati, [0044])
Augmented reality images (support information) are overlaid (superimposed) on the image of the physical surroundings.  Mullins and Abdelmoati are silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins and Abdelmoati, such that the controller of Lee controls the operations of the HMD of Mullins including perform display processing in such a manner that the support information corresponding to the target 
Mullins teaches read information indicating a state of the target on the basis of the camera-image of the target imaged by the camera, (“For example, a camera in the HMD records the wearer of the HMD repairing the physical object… the HMD identifies and plays the video clip based on a condition of the machine (e.g., overheated, normal operation, specific error code) as determined by the sensors in the HMD or in the machine.  Therefore, a video clip related to how to fix an overheated machine may be displayed in the HMD when the wearer of the HMD is oriented towards the front of a machine and the condition of the machine shows that it is overheated.  Similarly, a different video clip may be displayed in the HMD when the HMD is in the same previous location and orientation, and the condition of the machine is associated with the specific error code… the viewing device may be a HMD (e.g., wearable computing device with a display that is worn on the head of the user 102)… For example, the user 102 may direct a camera of the viewing device 101 to capture an image of the factory machine 114.  The viewing device 101 identifies feature points… in the picture or video frame of the factory machine 114 to identify the factory machine… For example, feature points on a circuit panel may move relative to other feature points of the factory machine 114.  Consequently, the viewing device 101 can determine and identify that a component has moved in a particular direction (e.g., a switch has been flipped in a direction) based on the relative motion of the feature points.  The viewing device 101 generates a virtual object based on the relative changes of the feature points in the factory machine 114.  For example, the virtual object may include an animation of a virtual three-dimensional arrow indicating a direction in which the flip is toggled.  The virtual object is stored in the viewing device 101 and later can be offloaded to the server.”; Mullins, [0026], [0040], [0041], [0043])
The user directs a camera of the HMD viewing device to capture an image of the factory machine (target).  The viewing device identifies, for example, a feature point, such as a switch that has been flipped in a direction (read information indicating a state of the target on the basis of the camera-image of the target imaged by the camera).  Mullins is silent, however, Nishi teaches the information being read.  (“… the maintenance support device 1 determines whether or not an abnormality has occurred in the factory equipment based on a real image received from the head-mounted display 2… The image analysis unit 11 receives the real image acquired by the image capture unit 22 of the head-mounted display 2 via the communications unit 23 and the communication unit 15 and extracts information indicating the operational state of the piece of factory equipment, based on the real image… the image analysis unit 11 detects character regions and image regions in the real image captured by the image capture unit 22, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information on the identity of the piece of factory equipment.  The information indicating the operational state of the piece of factory equipment is extracted from items displayed on the display device provided for the piece of factory equipment and appearing in the real image acquired by the image capture unit 22 of the head-mounted display 2… A case will be described in which a label which reads “machine tool B meter 0001” is attached near a meter provided for a numerical control device 2101 of a machine tool and the pointer of the meter indicates “20A” as illustrated in Fig. 2A… The image analysis unit 11 performs image analysis processing to extract the value of electric current “20 A” as information indicating the operational state of the machine tool.”; Nishi, [0029], [0041], [0044], Fig. 2A)
A real image acquired by the image capture unit (camera) of the HMD includes a meter provided for a machine tool such as a numerical control device (target).  The pointer on the meter indicates “20 A” (as illustrated in Fig. 2A).  The image analysis unit extracts the value of “20 A” as information indicating the operational state of the machine tool.  Mullins and Nishi are silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins and Nishi, such that the controller of Lee controls the operations of the HMD of Mullins including read information indicating a state of the target on the basis of the camera-image of the target imaged by the camera.  Therefore, it would 
Mullins teaches and register the information indicating the state of the target in the database, (“Virtual content includes multimedia content that can be played in the HMD.  For example, multimedia content includes, video, audio, and graphical animation content… For example, a camera in the HMD records the wearer of the HMD repairing the physical object… Video or parts thereof may then be stored at a server that can provide… the video or part thereof to another HMD… A library of virtual content may be created wherein each content item may be associated with a different physical object (e.g., a particular machine in a power plant, manufacturing facility, etc.)… The virtual content may include the media or the graphics animation.  The virtual animation.  The virtual content is uploaded to a server and stored and tagged or associated with repairing the particular machine… One or more servers store the virtual content, the corresponding identifier of the machine, and corresponding parameters or conditions associated with the virtual content.  Examples of parameters or conditions may include a temperature range of a machine locates at a specific location, an operating status of the machine, and credentials of the wearer of the HMD… The HMD communicates with a server that has a storage device for storing a database or library of virtual content generated by the HMD or from other HMDs, corresponding identifiers of the physical objects, and parameters or tracking data related to the physical objects… For example, feature points on a circuit panel may move relative to other feature points of the factory machine 114.  Consequently, the viewing device 101 can determine and identify that a component has moved in a particular direction (e.g., a switch has been flipped in a direction) based on the relative motion of the feature points.  The viewing device 101 generates a virtual object based on the relative changes of the feature points in the factory machine 114.  For example, the virtual object may include an animation of a virtual three-dimensional arrow indicating a direction in which the flip is toggled.  The virtual object is stored in the viewing device 101 and later can be offloaded to the server.”; Mullins, [0024], [0026], [0030], [0031], [0043])
The virtual content, which can be a video or an animation, is stored in a library of virtual content that is located on the server (register the information indicating the state of the target in the database).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including register the information indicating the state of the target in the database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of 
Mullins is silent, however, Nishi teaches wherein the information indicating the state of the target includes at least one of information indicating a numerical value of an instrument as the state of the target, information indicating an open or close state of a value as the state of the target, or information indicating an ON or OFF state of a switch as the state of the target. (“… the maintenance support device 1 determines whether or not an abnormality has occurred in the factory equipment based on a real image received from the head-mounted display 2… The image analysis unit 11 receives the real image acquired by the image capture unit 22 of the head-mounted display 2 via the communications unit 23 and the communication unit 15 and extracts information indicating the operational state of the piece of factory equipment, based on the real image… the image analysis unit 11 detects character regions and image regions in the real image captured by the image capture unit 22, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information on the identity of the piece of factory equipment.  The information indicating the operational state of the piece of factory equipment is extracted from items displayed on the display device provided for the piece of factory equipment and appearing in the real image acquired by the image capture unit 22 of the head-mounted display 2… A case will be described in which a label which reads “machine tool B meter 0001” is attached near a meter provided for a numerical control device 2101 of a machine tool and the pointer of the meter indicates “20A” as illustrated in Fig. 2A… The image analysis unit 11 performs image analysis processing to extract the value of electric current “20 A” as information indicating the operational state of the machine tool.”; Nishi, [0029], [0041], [0044], Fig. 2A)
A real image acquired by the image capture unit (camera) of the HMD includes a meter provided for a machine tool such as a numerical control device (target).  The pointer on the meter indicates “20 A” (as illustrated in Fig. 2A).  The image analysis unit extracts the value of “20 A” as information (information indicating a numerical value of an instrument as eh state of the target) indicating the operational state of the machine tool.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of the information indicating the state of the target includes at least one of information indicating a numerical value of an instrument as the state of the target, information indicating an open or close state of a value as the state of the target, or information indicating an ON or OFF state of a switch as the state of the target, in order to easily collect information, with little burden on the operators, for the maintenance of factory equipment to support the operators in carrying out the maintenance, as taught by Nishi. ([0009])  
Claim 14 is a system analogous to the system of claim 1, is similar in scope and is rejected under the same rationale.  Claim 14 has additional limitations.  Re:  claim 14, Mullins teaches wherein the terminal comprises:  a terminal communication interface configured to communicate with a management computer having a database in which support information for supporting the maintenance work and positional information related to an area of the maintenance work are registered; (“An authoring user of a HMD may generate custom content or may select from a library of repository of AR content stored on the HMD or retrievable from a remote server via a network… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD of from other HMDs, corresponding identifiers of the physical objects, and parameters or tracking data related to the physical objects… The network environment 100 includes a viewing device 101 and a server 110, communicatively coupled to each other via a network 108.”; Mullins, [0033], [0035], [0038])
The HMD communicates with a server (management computer) having a database which stores (registers) virtual content (support information for supporting the maintenance work) and tracking data related to physical objects (positional information related to an area of the maintenance work area).  The viewing device and the server are communicatively coupled to each other via a network.  This suggests that the viewing device and the server include a communication interface.  
Mullins teaches devices configured to include an acceleration sensor and an angular velocity sensor, and further include at least one of a depth sensor or a camera; (“The viewing device 101 may include sensors 202… The sensors 202 may include… an optical sensor (e.g., camera, depth sensors), an orientation sensor (e.g., gyroscope, Inertial Measurement Unit)…”; Mullins, [0050], [0051])
The viewing device includes sensors such as, a gyroscope (angular velocity sensor), a camera and depth sensors (include at least one of a depth sensor or a camera).  Mullins is silent, however, Abdelmoati teaches an acceleration sensor.  (“The user 102 can point the mobile device 104, which may incorporate a camera directly toward the AR marker 110 to access the data encoded within the AR marker 110… The camera may work in concert with other tracking technologies such as… accelerometers… gyroscopes…”; Abdelmoati, [0047]).  The mobile device includes a camera, accelerometers (acceleration sensors) and gyroscopes (angular velocity sensors).  Abdelmoati can be combined with Mullins such that the mobile device includes an acceleration sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of devices configured to include an acceleration sensor and an angular velocity sensor, and further include at least one of a depth sensor or a camera, in order to identify the location and orientation of the mobile device 104, as taught by Abdelmoati. ([0047])  
Mullins is silent, however, Lee teaches and a terminal controller that controls the terminal, (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins by adding the feature of a controller that controls at least one of a terminal or a management computer, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])  
Claim 16 is a system analogous to the system of claim 1, is similar in scope and is rejected under the same rationale.  Claim 16 has additional limitations.  Re:  claim 16, Mullins teaches wherein the management computer comprises:  a management communication interface configured to communicate with the terminal; (“… the server receives an image of the physical object and tracking data from a HMD.  The server may analyze the image… The server may then identify a physical object… Finally, the server may retrieve the virtual content associated with the identified physical object and communicate it to the HMD for presentation to the user… The network environment 100 includes a viewing device 101 and a server 110, communicatively coupled to each other via a network 108.”; Mullins, [0036], [0038])
The server (management computer) communicates with the HMD (terminal) by, for example, sending virtual content to the HMD for display.  The viewing device and the server are communicatively coupled to each other via a network.  This suggests that the viewing device and the server include a communication interface.  
Mullins is silent, however, Ninan teaches a management controller that controls the management computer, wherein the management controller is configured to generate an environment map including a three-dimensional shape information of an object related on a surrounding environment of the terminal, while estimating a position and attitude of the terminal based on information that is obtained by devices mounted on the terminal, (“SLAM device 128 may be used to construct or update a 3D map of a physical environment… in which the viewer 112 or wearable device 122 is located.  SLAM device may comprise or operate with one or more image sensors (e.g., camera elements, etc.), locational and/or orientation sensors (e.g., GPS units, motion sensors, etc.)… The image sensors may be used by SLAM device 128 to acquire images of the physical environment.  The locational and/or orientation sensors may be used by SLAM device 128 to collect sensor data about the location and/orientation at any given time point of viewer 112 or wearable device 122… SLAM device 128 performs SLAM algorithms or analyses based on some or all of the images of the physical environment, the sensor data about the location and/or orientation, and map information cached in local data storage or received from external servers, and so forth, to simultaneously obtain the location (which may include position and orientation) of viewer 112 or wearable device 122, and the map (e.g., 2D map, 3D map, etc.) of the physical environment within a strict time budget (e.g., less than one millisecond, one millisecond, five milliseconds, etc.) measured from the time the image and the sensor data were acquired… a server remoted to SLAM device 128 may operate with SLAM device 128 to receive some or all of the images and/or sensor data and perform some or all of the SLAM algorithms or analysis. ”; Ninan, col. 16, lines 3-18, lines 26-42)
The server (a management controller that controls the management computer) is remoted to the SLAM device to perform all of the SLAM algorithms or analysis such as constructing or updating a 3D map of a physical environment (generate an environment map) where the wearable device (terminal) is located while simultaneously obtaining the position and orientation (attitude) of the wearable device, using locational and/or orientation sensors, such as GPS and motion sensors (estimating a position and attitude of the terminal based on information that is obtained by devices mounted on the terminal).  The image sensors may be used by the SLAM device to acquire images of the physical environment (including three-dimensional shape information of an object related on a surrounding environment of the terminal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins by adding the feature of a position/attitude estimation unit configured 
Mullins teaches wherein the devices includes an acceleration sensor and an angular velocity sensor, and further include at least one of a depth sensor or  a camera, “The viewing device may include… a camera… Sensors in the HMD may be used to determine the location and the orientation of the HMD relative to the physical object in the physical environment of the HMD.  The transparent display may be positioned in the HMD such that the user can view the physical object through the transparent display… The orientation may be determined based on gyroscope data from an inertial measurement unit (IMU) sensors provided in the HMD or externally determined using a three-dimensional camera sensor… The relative distance and orientation of the viewing device 101 may be measured with internal sensors (e.g.,… depth sensors) in the viewing device 101… The viewing device may include sensors 202… The sensors 202 may include, for example,… an optical sensor (e.g., camera, depth sensors)…”; Mullins, [0022], [0034], [0042], [0050], [0051])
The inertial measurement unit sensors (which measures the acceleration and angular velocity of an object) is considered to include an acceleration sensor and an angular velocity sensor.  The HMD also includes a depth sensor and a three-dimensional 
Re: claim 4, Mullins teaches 
4. (Currently Amended) The maintenance work support system according to claim 1,  wherein:  the positional information is registered in the database, (“… the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object.  Example identifiers include QR code… that can be visually scanned using the camera of the HMD… Sensors included in the physical object may also generate tracking data (e.g., GPS data…) … the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD or from other HMDs, corresponding identifiers of the physical objects, and parameters or tracking data related to the physical objects.”; Mullins, [0025], [0035])
Physical object identifiers, which include QR code (markers), and tracking data, which includes GPS data (position information), are stored in a database.  
the positional information being related to at least one marker provided in advance in the area of the maintenance work in association with the target of the maintenance work  and the  controller is further configured to:  acquire the positional information corresponding to the at least one marker depicted in the camera-image from the database , and  recognize the target of the maintenance work based on the positional information corresponding to the at least one marker. (“… the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object.  Example identifiers include QR code… that can be visually scanned using the camera of the HMD… The identifier uniquely identifies the machine using, for example, a location of the machine or a serial number of the machine… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD or from other HMDs, corresponding identifiers of the physical objects, and parameters or tracking data related to the physical objects.”; Mullins, [0025], [0031], [0035])
Identifiers, such as QR code (marker), are associated with the physical object and stored in the database.  Identifiers include location information (positional information) of the machine (area of maintenance work in association with the target of maintenance work) and are retrieved from the database (acquire the positional information corresponding to the at least on marker depicted in the camera-image from the database).  The identifier identifies the machine (recognize the target of the maintenance work based on the positional information corresponding to the at least one marker).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including the positional information being related to at least one marker provided in advance in the area of the maintenance work in association with the target of the maintenance work and the controller is further configured to:  acquire the positional information corresponding to the at least one marker depicted in the camera-  acquire the positional information corresponding to the at least one marker depicted in the camera-image from the database, and recognize the target of the maintenance work based on the positional information corresponding to the at least one marker, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])
Re: claim 5, Mullins teaches 
5. (Original) The maintenance work support system according to claim 4, wherein:  the at least one marker comprises a plurality of markers; (“… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD or from other HMDs, corresponding identifiers of the physical objects…”; Mullins, [0035])
The server stores a database or library of identifiers (plurality of markers (such as QR code (marker)) corresponding to physical objects.  
and each of the plurality of markers includes identification information by which the plurality of markers can be individually identified. (“… the HMD associates the virtual content with identifiers of the physical object… Example identifiers include QR code… the HMD may use the identifiers of the physical object to identify the physical object and retrieve the corresponding virtual content associated with the physical object… The identifier uniquely identifies the machine using, for example, a location of the machine or a serial number of the machine.”; Mullins, [0025], [0031])
Each identifier (marker) uniquely identifies a particular machine using, for example, a location or a serial number of the machine (identification information by which the plurality of markers can be individually identified).  
Re: claim 6, Mullins teaches 
6. (Currently Amended) The maintenance work support system according to claim 4, wherein:  the at least one marker is provided at the target of the maintenance work or at a position close to the target of the maintenance work; and  controller is configured to further recognize the target of the maintenance work based on the camera-image in which the at least one marker is depicted. (“The physical object may include a visual reference (e.g., QR code on a surface of the physical object… ) that the AR application can identify.  The AR application identifies the visual reference from an image or video frame of the physical object and retrieves the virtual object associated with the visual reference or captured image of the physical object.”; Mullins, [0022])
The physical object (target of the maintenance work) may include QR code (marker is provided at the target of the maintenance work).  The AR application identifies the QR code and corresponding physical object (recognize the target of the maintenance work based on the camera-image in which at least one marker is depicted), then retrieves the virtual object associated with the physical object.  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8)
The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including controller is configured to further recognize the target of the maintenance work based on the camera-image in which the at least one marker is depicted. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of the controller is configured to further recognize the target of the maintenance work based on the camera-image in which the at least one marker is depicted, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])
Re: claim 7, Mullins is silent, however, Abdelmoati teaches 
7. (Currently Amended) The maintenance work support system according to claim 4, wherein:  the at least one marker is provided at a reference position in the area of the maintenance work; (“Fig. 1 is a drawing of a work environment 100, in which a user 102 is utilizing a mobile device 104 in a facility 106… In the facility 106 of Fig. 1, a component 108, e.g., a production vessel, may be one of many components that make-up the facility 10.  The component 108 may be associated with a proximate AR marker 110… The AR marker 110 may be one of a series of specially developed AR makers that may be mounted proximate to different components at various locations within the facility 106… proximate to a component means that the AR marker 110 may be placed on the component, on a plaque near the component 108, on the ground near the component 108, or in any number of convenient locations that clearly indicate the relationship between the AR marker 110 and the component 108.”; Abdelmoati, [0044], [0045], Fig. 1)
Fig. 1 illustrates that an AR marker 110 is located proximate to (in the area of) the component/production vessel (in the area of the maintenance work).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method Mullins by adding the feature of the at least one marker is provided at a reference position in the area of the maintenance work, in order to overlay graphical data onto a real-time view of the component for display on the mobile device, enabling the user to access visual aids to proceed through a particular field procedure, as taught by Abdelmoati. ([0046])
Mullins and Abdelmoati teach and the  controller is further configured to estimate the position and attitude of the terminal based on a plurality of camera-images that are continuously imaged by the camera during movement of the terminal from the reference position. (“… the HMD includes a transparent display that can display the retrieved virtual content in relation to a position and an orientation of the HMD relative to the physical object, as viewed by a user through the transparent display.  Sensors in the HMD may be used to determine the location and the orientation of the HMD relative to the physical object in the physical environment of the HMD.”; Mullins, [0034])
As the HMD arrives at a position and orientation relative to a physical object, viewed through the display, the position and orientation of the HMD is determined.  Mullins is silent, however, Abdelmoati teaches camera images that are continuously imaged.  “The context awareness module 210 may also provide visual verification of the location using images captured by tracking technology within the mobile device 104.  The context awareness module 210 may ensure that a user is in the correct location to display interactive procedures 212 for a component.”; Abdelmoati, [0049])
The mobile device determines its location using images captured as the user moves through the facility.  Mullins and Abdelmoati are silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins and Abdelmoati, such that the controller of Lee controls the operations of the HMD of Mullins including the controller is further configured to estimate the position and attitude of the terminal based on a plurality of camera-images that are continuously imaged by the camera during movement of the terminal from the reference position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method Mullins by adding the feature of the controller is further configured to estimate the position and attitude of the terminal based on a plurality of camera-images that are continuously imaged by the camera during movement of the terminal from the reference position, in order to overlay graphical data onto a real-time view of the component for display on the mobile device, enabling the user to access visual aids to proceed through a particular field procedure, as taught by Abdelmoati ([0046]) and in order to perform a real time display operation, as taught by Lee. ([0010], [0012]) 
Re: claim 8, Mullins teaches 
8. (Currently Amended) The maintenance work support system according to claim 1,  wherein:  an appearance image of the object related to the target of the maintenance work is registered in the database, the appearance image having been imaged in advance of the maintenance work; and the  controller is further configured to acquire the appearance image from the database , (“The physical object may include a visual reference (e.g., QR code on a surface of the physical object or feature points of the physical object) that the AR application can identify… the HMD associates the virtual content with identifiers of the physical object… Example identifiers include QR code or other visual identifying reference, such as feature points, that can be visually scanned using the camera of the HMD… One or more servers store the virtual content, the corresponding identifier of the machine, and corresponding parameters or conditions associated with the virtual content… the HMD communicates with a server that has a storage device for storing a database or library of virtual content generated at the HMD or from other HMDs, corresponding identifiers of the physical objects… ”; Mullins, [0022], [0025], [0031], [0035])
Visual reference/identifiers, such as QR code (markers) on a surface of the physical object (appearance image of an object related to the target of the maintenance work), are stored (registered) in the database.  The HMD associates identifiers/QR code, stored in the database (imaged in advance of the maintenance work), with virtual content of the physical object.  The identifier/QR code and the virtual content are 
(“… the server receives an image of the physical object and tracking data from a HMD.  The server may analyze the image, for example, to generate feature points from the image of the physical object. The server may then identify a physical object based on the generated feature points of the physical object and tracking data after querying the database of reference identifiers of physical objects and tracking data related to the physical objects… For example, the user 102 may direct a camera of the viewing device 101 to capture an image of the factory machine 114.  The viewing device 101 identifies feature pints (e.g., edges, corners, surface of the machine, unique spatial geometric patterns) in the picture or video frame of the factory machine 114 to identify the factory machine.”; Mullins, [0036], [0040])
The server identifies a currently imaged physical object based on identifiers such as features points (appearance image of an object related to the target of maintenance work) stored in the database (appearance image having been imaged in advance of the maintenance work).  The database is queried for these identifiers (acquire the appearance image from the database), which are used to identify the physical object.  
and  recognize the target of the maintenance work based on the appearance image. (“.. the HMD can detect, generate, and identify identifiers such as feature points… of a physical object being viewed or pointed to by the HMD.  The HMD captures an image or a video frame of the physical object.  The HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data… related to the physical object.”; Mullins, [0034])
The HMD identifies the physical objects by capturing an image of the physical object based on identifiers and tracking data related to the physical object.  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including controller is further configured to acquire the appearance image from the database and recognize the target of the maintenance work based on the appearance image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of controller is further configured to acquire the appearance image from the database and recognize the target of the maintenance work based on the appearance image, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])
Re: claim 10, Mullins teaches
10. (Currently Amended) The maintenance work support system according to claim 1, wherein the  controller is further configured to display the support information indicating a position of the target of the maintenance work. (“… the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object… Other tracking data include location data of the physical object as determined by a GPS location of the HMD in proximity to the physical object, an orientation of the HMD, and a distance between the location of the HMD and the location of the physical object… the HMD may use the identifiers of the physical object to identify the physical object and retrieve the corresponding virtual content associated with the physical object… For example, a camera in the HMD records the wearer of the HMD repairing the physical object.  The video may be divided into different video clips that are associated with the specified positions or orientations of the HMD relative to the physical object… Each video may be associated with metadata that include information related to positions (e.g., 2 feet away from a machine) and orientations (e.g., HMD looking at the front of a machine) of the HMD relative to the physical object… the server provides virtual content (e.g., video footage) demonstrating how to operate an industrial machine to the HMD when the HMD is located in proximity to the industrial machine.”; Mullins, [0025], [0026], [0031])
Virtual content is retrieved for display (superimposed) based on the position and orientation of the HMD relative to the position of the physical object (display support information indicating a position of the target of the maintenance work).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including the controller is further configured to display the support information indicating a position of the target of the maintenance work.  Therefore, it would have been obvious to one of 
Re: claim 11, Mullins teaches 
11. (Currently Amended) The maintenance work support system according to claim 1, wherein the  controller is further configured to display the support information indicating  the state of the target of the maintenance work. (“Virtual content includes multimedia content that can be played in the HMD.  For example, multimedia content includes video, audio, and graphical animation content… the HMD identifies and plays the relevant video clip based on a condition of the machine (e.g., overheated, normal operation, specific error code) as determined by sensors in the HMD or in the machine… Therefore a video clip related to how to fix an overheated machine may be displayed in the HMD when the wearer of the HMD is oriented towards the front of the machine, and the condition of the machine shows that it is overheats.”; Mullins, [0024], [0026])
The virtual content is retrieved for superimposed display based on the condition/state (such as, overheated) of the machine (target of the maintenance work).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that 
Re: claim 12, Mullins teaches 
12. (Currently Amended) The maintenance work support system according to claim 1, wherein the  controller is further configured to display the support information that indicates a result of the maintenance work having been performed on the target of the maintenance work. (“The HMD may further use the tracking data of the physical object to track a status of the physical object and to track operations performed on the physical object by the user of the HMD by use of sensors in the HMD and in the physical object… The virtual content may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected).”; Mullins, [0025], [0033])
The HMD tracks the status and the operations performed on the physical object.  Then, virtual content displays a status update of the physical object (support information that indicates a result of the maintenance work having been performed on the target of the maintenance work).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including the controller is further configured to display the support information that indicates a result of the maintenance work having been performed on the target of the maintenance work.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of the controller is further configured to display the support information that indicates a result of the maintenance work having been performed on the target of the maintenance work, as taught by Lee. ([0010], [0012]) 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of  Lee, Ninan, Boss, Wang and Abdelmoati and Nishi as applied to claim 1 above, and further in view of Kim et al. U.S. Pub. No. 2014/0285522.  
Re: claim 9, Mullins teaches
9. (Currently Amended) The maintenance work support system according to claim 1,  wherein:  three-dimensional shape information of the object related to the target of the maintenance work is registered in the database, the three-dimensional shape information having been acquired in advance of the maintenance work; and the  controller is further configured to acquire the three-dimensional shape information from the database , (“An authoring user of a HMD may generate custom content or may select from a library or repository of AR content on the HMD or retrievable from a remote server via a network.  The library may include three-dimensional models of virtual content of similar physical objects (e.g., machines having similar shape, machines located on the second floor of a factory, or machines located within a user defined area)… the authoring user of the HMD selects a three-dimensional model of virtual content of a physical object similar to the physical object in proximity to the HMD.”; Mullins, [0033])
The library (database) stores (registers in advance of the maintenance work) 3D models of physical objects (3D shape information of an object related to the target of maintenance work).  The user then retrieves the 3D model of a physical object from the database (acquire the 3D shape information from the database).  
Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including the controller is further configured to acquire the three-dimensional shape information from the database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of the controller is further configured to acquire the three-dimensional shape information from the database, in order to perform a real time display operation, as taught by Lee. ([0010], [0012])
Mullins is silent, however, Kim teaches  measure three-dimensional shape of an object around the terminal based on the camera-image , (“… the mobile device 105 may continuously capture a plurality of images of the real-world setting 400 via an onboard camera… the mobile device 105 may continuously capture a plurality of images of the real-world setting 400 such that the mobile device 105 can display real-time video of the real-world setting 400… Upon capturing the image, the mobile device 105 may analyze the real-world setting using various components of model generator 215… The analysis may include… determining the physical dimensions of various objects existing within the physical environment 400…”; Kim, [0058], Fig. 4A)
The mobile device uses its camera to capture real world objects and measure their dimensions.  Mullins and Kim are silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins and Kim, such that the controller of Lee controls the operations of the HMD of Mullins including measure three-dimensional shape of an object around the terminal based on the camera-image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method Mullins by adding the feature of measure three-dimensional shape of an object around the terminal based on the camera-image, in order to analyze a real-world objects in a physical environment to determine their dimensions so that a user may visualize a product in this physical environment based on the products dimensions, as taught by Kim ([0007], 
Mullins teaches and  recognize the target of the maintenance work based on the three-dimensional shape information. (“… the HMD can detect, generate, and identify identifiers such as feature points (e.g., unique spatial geometric attributes) of a physical object being viewed or pointed to by the HMD.  The HMD captures an image or a video frame of the physical object.  The HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data… related to the physical object.”; Mullins, [0034])
The HMD recognizes the physical object based on, for example, spatial geometric attributes (3D shape information).  Mullins is silent, however, Lee teaches the controller controlling the operations of the mobile device.  (“The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…”; Lee, [0152], [0154], Fig. 8).  The terminal controller controls the operations of the mobile device (terminal).  Lee can be combined with Mullins, such that the controller of Lee controls the operations of the HMD of Mullins including recognize the target of the maintenance work based on the three-dimensional shape information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Mullins  by adding the feature of recognize the target of the maintenance work based on the three-dimensional shape information, in order to perform a real time display operation,  

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 9/09/2021, with respect to Claim Interpretation of claims 1-4, 6-12 and 14-17 have been fully considered and are persuasive.  The Claim Interpretation of the previous Office Action has been withdrawn. 
Applicant's arguments filed 9/09/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Applicant submits at least clarified claim features distinguish over each of those applied art and in combination.  In clarified claim features, information indicating a state of a target is read on the basis of camera-image of the target imaged by the camera, and the information indicating the state of the target is registered in a database… As further recited in the claims the controller is configured to:  “read information indicating a state of the target on the basis of the camera-image of the target imaged by the camera, and register the information indicating the state of the target in the database, wherein the information indicating the state of the target includes at least one of information indicating a numerical value of an instrument as the state of the target, information indicating an open or close state of a valve as the state of the target, or information indicating an ON of OFF state of a switch as the state of the target.”  The above-noted configurations allow a worker to point a camera in the direction of the target of the maintenance work, and the maintenance work support system can accurately recognize the position 
Examiner disagrees.  The amended limitations of claim 1 are taught by Mullins, Lee, Ninan, Boss, Wang, Abdelmoati and Nishi.  For example, Lee teaches that the controller controls the operations of the mobile device.  Lee teaches, “The terminal controller 29 generally controls an operation of the mobile device 20… The above terminal controller 29 may generally control the operation of the mobile terminal 20…” (Lee, [0152], [0154], Fig. 8).  The controller controls all of the operations of the mobile device.  Please see the rejections for claims 1, 14, 16 and 18.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612